Order entered December 29, 2020




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                 No. 05-20-00064-CR

                      LOUIS JAMES BROWN, III, Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee

                 On Appeal from the 296th Judicial District Court
                              Collin County, Texas
                     Trial Court Cause No. 296-83597-2019

                                       ORDER

         Before the Court is appellant’s motion for extension of time to file a reply

brief.    Appellant filed his motion after we informed him that the Court had

received but did not file his reply brief because it was untimely and that the Court

would not consider it without a motion for extension of time. We GRANT the

motion and ORDER the appellant’s reply brief filed as of the date of this order.


                                               /s/   KEN MOLBERG
                                                     JUSTICE